        Case 2:20-cr-00023-SWS Document 52 Filed 01/22/20 Page 1 of 2



MELANIE GAVISK
Asst. Federal Public Defender
214 W. Lincolnway Ste. 31A
Cheyenne WY 82001
307-772-2781
Colorado State Bar #41380
melanie.gavisk@fd.org


                        UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF WYOMING


UNITED STATES OF AMERICA,

                          Plaintiff,

                   v.                             Case Number: 20-CR-23-S

BRYAN CALLIER JONES

                          Defendant.




             MOTION FOR ORDER DIRECTING PAYMENT OF
         ONE-WAY TRANSPORTATION AT GOVERNMENT EXPENSE

      Mr. Jones, by and through counsel, Assistant Federal Public Defender

Melanie Gavisk, pursuant to 18 U.S.C.§ 4285, respectfully moves this Court for an

Order directing the United States Marshal to pay one-way mileage expenses for Mr.

Jones to travel from Jackson, Wyoming to the United States District Court in

Lander, Wyoming on or before January 24, 2020, for Mr. Jones’s scheduled initial

appearance/arraignment.
        Case 2:20-cr-00023-SWS Document 52 Filed 01/22/20 Page 2 of 2



      Mr. Jones further moves that the order issuing from this motion extend the

order to reimburse to any date that the above-reference hearing might be moved to.

      DATED this 22nd day of January 2020.

                                      Respectfully submitted,

                                      VIRGINIA L. GRADY
                                      Federal Public Defender


                                      /s/ Melanie Gavisk
                                      Melanie Gavisk
                                      Asst. Federal Public Defender
                                      214 W. Lincolnway Ste. 31A
                                      Cheyenne, WY 82001
                                      307-772-2781




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served on the 22nd day of January
2020 by:

☐ e-mail
☐ hand delivery to USAO court box
☐ fax
☐ mail, postage paid
☒ electronic filing


                                      /s/ Melanie Gavisk
